PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of August 1, 2012, the Court has determined that because the notice of appeal failed to timely invoke its jurisdiction, it lacks jurisdiction to proceed.
On March 30, 2012, the lower tribunal entered an order that, although captioned as an Order Granting Motion for Summary Judgment, determined that the motion should be granted and that “Summary Judgment is herewith entered in favor of the defendant.” Such self-executing, unequivocal language of finality is sufficient *563to constitute a final order. See Monticello Ins. Co. v. Thompson, 748 So.2d 1215 (Fla. 1st DCA 1999). Nevertheless, five days later, the lower tribunal entered an apparently superfluous Final Summary Judgment, which included additional but unnecessary language of finality. Because the notice of appeal was filed more than 30 days after rendition of the March 30, 2012, final order, it failed to invoke the Court’s jurisdiction in a timely manner. Fla. R.App. P. 9.110(b); McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001). Accordingly, the appeal is hereby dismissed.
WOLF, and CLARK, JJ., concur; MARSTILLER, J., Dissents Without Opinion.